Citation Nr: 1329699	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  09-31 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in part granted service connection for diabetes mellitus, and denied service connection for hypertension.
Jurisdiction is with the Denver, Colorado RO.

In June 2013, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's current hypertension was caused by her service-connected diabetes mellitus.  


CONCLUSION OF LAW

Hypertension is proximately due to or the result of service-connected diabetes mellitus.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As the Board is, however, granting the claim addressed on the merits, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Analysis

The Veteran asserts that she has hypertension that is related to her service-connected diabetes mellitus.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2012); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

At a March 2008 VA examination, the examiner noted that the Veteran's diabetes mellitus and her hypertension were both diagnosed in September 2006.  He opined that the hypertension was less likely related to the diabetes as the Veteran's renal function was normal.  

Following the March 2008 VA examination, service connection was granted for diabetes mellitus with a 20 percent evaluation. See April 2008 rating decision.  

A December 2008 letter from Eliz Albritton, M.D., noted that the Veteran was diagnosed with hypertension concurrently with diabetes. The physician opined that the hypertension and diabetes were connected.

In a September 2009 letter, Dr. Albritton noted that hypertension was an extremely common co-morbid condition in diabetes affecting 20-60 percent of patients with diabetes.  In type II diabetes, hypertension was often present as part of metabolic syndrome which includes insulin resistance.

Finally, during the June 2013 videoconference hearing, the Veteran testified that:

Because I'm a nurse, I understand about hypertension and diabetes and even if it doesn't prove true in my case, I really want to get on the record about there being intertwined diseases, hypertension and diabetes, that come together almost all the time. And there is literature out there that supports that and certainly in my case, I have no (inaudible) history of it and when I was diagnosed with diabetes, they also said, well, we're going to watch your blood pressure, because it seems a little bit high and that proved true. And then I was put on medication which I am on to this day. (pp. 3-4)

The evidence of record reflects diagnoses of hypertension.  The Veteran is also service-connected for diabetes mellitus.  Therefore, the first and second Wallin elements have clearly been satisfied.  

What remains to be established is whether the Veteran's hypertension was caused or aggravated by her service-connected diabetes mellitus.

While the March 2008 VA examiner opined that the Veteran's hypertension was not secondary to her diabetes mellitus as the Veteran's renal function was normal; Dr. Albritton opined that the hypertension and diabetes were connected, as hypertension was an extremely common co-morbid condition in diabetes and was often present as part of the metabolic syndrome.  In addition, the Veteran, who is a medical professional herself, has linked her hypertension to the service-connected diabetes.

The Board finds that when viewed as a whole, the evidence is in relative equipoise in showing that the claimed hypertension as likely as not caused by the Veteran's service-connected diabetes mellitus.  

In resolving all reasonable doubt in the Veteran's favor, the Board finds that the third Wallin element has been met and that service connection is warranted.


ORDER

Secondary service connection for hypertension, secondary to diabetes mellitus, is granted.



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


